Case: 16-10104       Document: 00513623437         Page: 1     Date Filed: 08/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                     No. 16-10104
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                         August 4, 2016
                                                                            Lyle W. Cayce
JAMES K. CHAMBERS,                                                               Clerk


                                                  Plaintiff - Appellant

v.

L. SERRANO, Administrator,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-387


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, James K. Chambers challenges the dismissal of his 42
U.S.C. § 1983 action against Avalon Correction Services’ employee Loy
Serrano; the dismissal was based on Chambers’ failure to comply with the
court’s order to file an amended complaint and, alternatively, his failure to
state a claim. On appeal, his brief does not address the court’s bases for
dismissing his claims. When an appellant fails to identify any error in the


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-10104    Document: 00513623437     Page: 2   Date Filed: 08/04/2016


                                 No. 16-10104

court’s analysis, it is as if he had not appealed that issue. Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se
briefs are afforded liberal construction, contentions must be briefed in order to
be preserved. Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Because
Chambers fails to do so, his claims are abandoned.
      AFFIRMED.




                                       2